Citation Nr: 1200694	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for service connected allergic rhinitis.

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss. 

3. Whether there is new and material evidence to reopen a claim of entitlement to service connection for peripheral neuropathy of both lower extremities.

4. Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1987. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In April 2011, the Veteran testified at a RO before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes the Veteran is currently service connected for allergic rhinitis at a noncompensable rating, effective February 1, 1987, and diabetes mellitus, type II, at a 20 percent disability rating, effective March 25, 2008, among other disabilities.

The request to reopen the claims of entitlement to service connection for bilateral hearing loss, peripheral neuropathy of both lower extremities, and hypertension are granted herein, and the merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The Veteran's allergic rhinitis has not resulted in nasal polyps, obstruction of 50 percent or more in both passages, or total obstruction in one passage during the period of appeal.

2. The RO decision of December 2006 denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

3. Evidence received since the RO decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and as such, this claim is reopened.

4. The RO decision of December 2006 denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of both lower extremities.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

5. Evidence received since the RO decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for peripheral neuropathy of both lower extremities, and as such, this claim is reopened.

6. The RO decision of December 2006 denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

7. Evidence received since the RO decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, and as such, this claim is reopened.



CONCLUSION OF LAW

1. The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2011).

2. The December 2006 RO decision denying service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3. New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4. The December 2006 RO decision denying service connection for peripheral neuropathy of both lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

5. New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of both lower extremities, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

6. The December 2006 RO decision denying service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

7. New and material evidence having been received, the claim of entitlement to service connection for hypertension, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to the claim for an increased (compensable) rating for rhinitis, the duty to notify was satisfied by a notice letter March 2008.  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was also notified of how effective dates were assigned.  Although the notice letter postdated the initial adjudication, the claim was subsequently readjudicated and no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

With respect to the "new and material evidence" claims, it is noted that pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim. 

Here, it appears the March 2008 met the dictates of Kent.  In any event, in light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claims of service connection for bilateral hearing loss, peripheral neuropathy, and hypertension (i.e. reopening of the claims by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's VA and private treatment records, ,and was given the opportunity to testify before the undersigned at the RO in April 2011.  

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board finds the Veteran's consistent account of allergic rhinitis symptomatology to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, in reviewing the claim without question his account as to these matters have been reviewed and considered.

The October 1987 rating decision granted service connection for allergic rhinitis and assigned an initial noncompensable disability evaluation, effective February 1, 1987, pursuant to 38 C.F.R. § 4.97, Diagnostic 6522.  In February 2008, the Veteran submitted a claim for an increased compensable rating. 

Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  There is no higher schedular rating. 

Turning to the relevant evidence of record, private treatment records Dr. G. E. Stewart, dated up to January 2008, indicate the Veteran was treated for allergic rhinitis.  However, there is no indication of nasal polyps or obstruction of nasal passages reported. 

According to a March 2008 letter from Dr. J. K. Korray and Dr. G. E. Stewart, the Veteran was under the care of Allergy and Asthma Care of Florida since August 1988 and had a long history of "profound seasonal and perennial allergies."  It was reported that even with appropriate treatment, the Veteran will continue to "suffer from episodic disabling periods of rhinitis, conjunctivitis and bronchospasm."

According to the report of an October 2008 VA examination, a physical examination revealed a clear nasal cavity but with "very inflamed mucosa with some mucosal discharge.  He has no polyps noted.  There is no evidence of septal deviation."

Finally, at the April 2011 Board hearing the Veteran testified he did not have polyps in his nose but relied on "inoculations and the Veramyst spray... to conduct [his] daily activities."  The Veteran stated he cannot breathe well from March to October when the pollen count is particularly high and are his "wheezing months."
 
Based on the evidence of record, medical and lay, the Board finds that a compensable disability evaluation for allergic rhinitis is not warranted at any time during the period under review.  Without question, the Board has considered the Veteran's competent and credible account of symptomatology; however, he has made no assertion that both of his nasal passages have been obstructed 50 percent or more or that any one nasal passage has been completely obstructed.  Further, he has not contended that he has ever had nasal polyps.  Significantly, the only medical evidence generated during the period under review specifically noted the absence of any nasal polyps or nasal obstructions.  In sum, both the medical and lay evidence of record indicate that since February 1, 1987, the Veteran's allergic rhinitis has not met the criteria for a compensable disability evaluation.  Thus, the Veteran's claim for a compensable rating is denied. 

Extra Schedular Consideration 

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).   The Board has determined that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  While the Veteran may disagree, the preponderance of medical evidence shows that the Veteran's disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with the Veteran's employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral hearing loss 

A claim of entitlement to service connection for bilateral hearing was initially denied in an October 1987 rating decision and again in October 2006.  The RO determined in October 1987 that the Veteran's hearing at entrance into service and at separation was normal; and that it was normal on VA examination of September 1987.  The Veteran did not appeal.  In December 2006, the RO reopened the Veteran's claim noting that the Veteran had a current diagnosis of bilateral hearing loss.  A VA examination conducted in October 2006 and a December 2006 addendum determined the results of the audio exam were inconsistent and unreliable but that the Veteran's hearing loss was less likely than not related to military noise exposure as the Veteran's hearing at separation was within normal limits.  The Veteran did not appeal; accordingly, the December 2006 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302. 

Evidence submitted subsequent to the December 2006 RO decision includes several VA and private treatment records.  In addition, the Veteran testified at the April 2011 Board hearing that his hearing loss started in service as a flight line engineer.  The Veteran's wife testified that she noticed that the Veteran's hearing was decreasing while he was in service as well. 

This evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, namely the existence of a disability during active duty service.  It raises a reasonable possibility of substantiating the claim.  

The Veteran and his wife are considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).

Furthermore, as the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Consequently, the claim for entitlement to service connection of bilateral hearing loss is reopened.


Peripheral neuropathy of both lower extremities and hypertension

The Veteran's claims of entitlement to service connection for peripheral neuropathy of both lower extremities and hypertension were initially denied in a December 2006 rating decision.  The RO decision determined the Veteran's current conditions did not occur in or were caused by service, and were not related to herbicide exposure.  In addition, the RO determined they were not related secondarily to diabetes mellitus, type II, as there was no diagnosis of diabetes mellitus.  The Veteran did not appeal.    

At the time of the decision, the evidence of record consisted of the Veteran's in-service treatment records, VA and private post-service treatment records, and lay statements.  Since the December 2006 decision, the VA treatment records reflected a history of diabetes treatment starting in August 2006 but no confirmed diagnosis until March 2008.  Subsequently, he was service connected for diabetes mellitus, type II, associated with herbicide exposure by the RO in October 2008 at a 20 percent evaluation, effective March 25, 2008.

This evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, namely service connection of peripheral neuropathy of both lower extremities and hypertension secondary to service connected diabetes mellitus, type II, associated with herbicide exposure.

Consequently, the claims for entitlement to service connection of peripheral neuropathy of both lower extremities and hypertension are reopened.



ORDER

A compensable disability evaluation for service connected allergic rhinitis is denied.

As new and material evidence has been received, the claim for entitlement to service connection for bilateral hearing loss, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for peripheral neuropathy of both lower extremities, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for hypertension, is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

As stated above, the United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be also established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

Bilateral hearing loss

As stated above, the Veteran claims that he has hearing loss as a result of loud noise exposure during service.  The Veteran stated his duties included working as an engineer on a flight line during active duty which led to his hearing loss.  According to the Veteran's in-service personnel records, his specialties included electrical technician, electrical powerline technician, and fabrication and parachute technician.  In-service treatment records are absent of any complaints, treatment, or diagnosis for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in October 2006 and a December 2006 addendum, where the examiner noted the Veteran's responses were inconsistent at first but did improve.  The examiner noted the puretone thresholds obtained "were much better than those obtained on the last [VA examination]" but the word recognition scores were worse.  The examiner determined "it is less likely than not that any hearing loss or tinnitus the [V]eteran may have [been] caused by or a result of military noise exposure" despite the fact the results were not considered reliable.

Therefore, the Board finds further development is necessary before a final determination is made based on the Veteran's lay statements of continuity of symptoms and the October 2006 VA examination.  The Veteran should be afforded a VA examination to determine the etiology of his hearing loss.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Peripheral neuropathy of both lower extremities and hypertension 

The Veteran and his representative contend, in substance, that the Veteran's peripheral neuropathy of both lower extremities and hypertension is secondary to or has been aggravated by his service-connected diabetes mellitus, and to include as a result of herbicide exposure.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  As such the Board must address the Veteran's claims for service connection for the peripheral neuropathy and hypertension on both direct and secondary bases.

The Veteran testified at the April 2011 Board hearing that there is possibility his peripheral neuropathy of both lower extremities is the result of Agent Orange.  The Veteran referred to the October 2008 VA examination where the examiner stated "[r]egarding the connection between this and diabetes, it is at least as not that this is exacerbated by diabetes; however, I cannot state whether it is caused by diabetes without resorting to speculation.  This condition developed before he was formally diagnosed with diabetes.  It has been bothering him for about eight years.  His diabetes was just diagnosed in 2006; therefore I cannot comment on the relationship of the cause from diabetes without resorting to speculation."  

Concerning his hypertension, the Veteran acknowledged at the April 2011 Board hearing that while his hypertension was diagnosed prior to the diabetes, he believed it was certainly aggravated by his service connected diabetes mellitus, type II.  The October 2008 VA examination determined his hypertension was not related to his diabetes as it predated his diabetes by many years.

The Board acknowledges that the Veteran has a current treatment for peripheral neuropathy of both lower extremities and hypertension.  The Board again acknowledges that the Veteran is currently service connected for diabetes mellitus, type II, associated with herbicide exposure.  Based on the Veteran's lay statements at the April 2011 hearing, and private and VA post-service treatment records demonstrating current treatment, further development is necessary to determine whether the Veteran's disabilities are related to service, or is due to or aggravated by a service connected disability.

Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss, and the examiner is asked to state whether it is at least as likely or not that any hearing loss diagnosed is etiologically related to or aggravated by service.  

The examiner is asked to address all evidence of symptoms, treatment, or testing for hearing loss within the Veteran's in-service and post-service treatment records, including all prior VA compensation and pension examinations.  The examiner is also asked to consider and address the Veteran's lay statements of history and continuity of symptoms.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. The AMC should schedule the Veteran for an examination with an appropriate specialist to determine the nature and etiology of the Veteran's peripheral neuropathy of both lower extremities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies/tests should be performed, and all findings should be reported in detail.  

The examiner should provide opinions as to whether it is at least as likely as not that the Veteran's claim of peripheral neuropathy of both lower extremities had its onset during:

a. active service or is related to any in-service disease, event, or injury, to include exposure to Agent Orange; or 

b. secondary to, or aggravated by, any service connected disability, namely service connected diabetes mellitus, type II.

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The AMC should schedule the Veteran for an examination with an appropriate specialist to determine the nature and etiology of the Veteran's hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies/tests should be performed, and all findings should be reported in detail.  

The examiner should provide opinions as to whether it is at least as likely as not that the Veteran's claim of hypertension had its onset during:

a. active service or is related to any in-service disease, event, or injury; or 

b. secondary to, or aggravated by, any service connected disability, namely service connected diabetes mellitus, type II.

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. The AMC should then re-adjudicate the issues of entitlement to service connected for peripheral neuropathy of both lower extremities, hypertension, and bilateral hearing loss.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


